DETAILED ACTION
This action is in response to communication(s) filed on 4/22/2022
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,323,544. Although the claims at issue are not identical, they are not patentably distinct from each other because a comparison between the claims of the instant application and the claims of the Patent reveal the Patented claims include almost all elements of the instant application.  Thus, the claim invention of the instant application is anticipated by the Patented invention, thus without a terminal disclaimer, the species claims preclude issuance of the generic application.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiell (US 2017/0054611) in view of Looney et al. (US 2018/0232464).

Regarding claim 1, Tiell discloses a system, comprising: 
a data aggregation platform comprising: 
a communication port; and 
a data aggregation computer processor coupled to the communication port, wherein the data aggregation computer processor is adapted to: 
access an aggregation platform data store containing collected data items associated with a plurality of data sources (see Tiell; [0035]; The data 104 generated by the individual platforms 102 may be sent to a (e.g., centralized) super-platform 108.  For each individual platform 102, the super-platform 108 may include a gateway 110 that operates as an interface to receive the data 104 from the individual platform 102. The super-platform 108 may store the data 104, and may perform operations on the data 104 to process, store, analyze, aggregate, or otherwise handle the data 104); 
receive a data request from a data consumer device (see Tiell; [0041]; The super-platform 108 may also execute one or more software modules to provide a marketplace 112 that enables potential data consumer(s) 124 to request various data set(s) of the collected data 104, set(s) of aggregate data, and/or result(s) of data analysis job(s)).
However, the prior art does not explicitly disclose responsive to the received data request, determine a precision tier associated with the data request, wherein the precision tier is associated with a level of detail of the data items from the plurality of data sources, and wherein the precision tier is associated with a plurality of data items collected over a period of time.
Looney in the field of the same endeavor discloses techniques for facilitating automatic transformation of a multitude of disparate types of input data into a holistic, self-contained, reference database format that can be rendered at varying levels of granularity.  In particular, Looney teaches the following:
responsive to the received data request, determine a precision tier associated with the data request, wherein the precision tier is associated with a level of detail of the data items from the plurality of data sources, and wherein the precision tier is associated with a plurality of data items collected over a period of time (see Looney; [0055]; a communication between the system 100 and respective computing devices associated with one or more requesting entities can be established to provide the requested content (e.g., the output data 112). The output data 112 can be rendered in various levels of granularity (e.g., a viewing granularity). For example, the content can be initially provided at a high-level view and, based on one or more requests, certain portions of the output data 112 can be selected and rendered at a high-level of granularity (e.g., drill down into the content). The output data 112 can represent information (e.g., input data 110) gathered about the target entity over a large amount of time (e.g., can be captured over a lifetime of the individual, or at least a portion of the individual's life, such as school years, periods of employment, during leisure activities, or other times)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Looney to incorporate techniques for facilitating automatic transformation of a multitude of disparate types of input data into a holistic, self-contained, reference database format that can be rendered at varying levels of granularity.  One would have been motivated because  the use of the data retrieved from the computing device and/or internet-based network is dependent on the underlying software program and does not provide meaningful categorization and presentation of the data which the teaching of Looney would address (see Looney;. [0002]).

Regarding claim 2, Tiell-Looney discloses the system of claim 1, wherein the data aggregation computer processor is adapted to record information associated with the data request via a secure, distributed transaction ledger comprising blockchain technology (see Tiell; [0057]; the data tracking information 118 includes a blockchain for a portion of data 104, where a portion may be one or more records, one or more data objects, or any other amount of data 104).

Regarding claim 3, Tiell-Looney discloses the system of claim 1, wherein the data aggregation computer processor is adapted to automatically calculate a resource value for the data request based on the precision tier (see Looney; [0159]; SVM's can be configured through a learning or training phase within a classifier constructor and feature selection module. Thus, a classifier(s) can be used to automatically learn and perform a number of functions, including but not limited to determining according to a criteria (which can be predetermined) when to implement an action, which action to implement, what requests to group together, relationships between requests, and so forth. The criteria can include, but is not limited to, similar requests, historical information, and so forth).

Regarding claim 5, Tiell-Looney discloses the system of claim 3, wherein the resource value is associated with a benefit provided to the plurality of data sources in exchange for providing the information (see Tiell; [0045]; the data consumer 124 may agree to pay a certain amount per record (e.g., $1/record), or an amount for the entire dataset).

Regarding claim 6, Tiell-Looney discloses the system of claim 1, wherein the plurality of data sources comprises individuals (see Tiell; [0035]; Metadata 106 may indicate a source of the data 104, such as one or both of the end-user 116 or individual platform 102 that generated the data 104).

Regarding claim 8, Tiell-Looney discloses the system of claim 1, wherein the data sources comprise business entities and the collected data items are associated with at least one of: sales data, profit data, employee data, debt data, an industrial asset item, a digital twin, and an additive manufacturing process (see Tiell; [0045]; The end-user 116 may also access information indicating that the end-user 116 has profited a certain percentage of the sale amount, e.g., after the super-platform 108 and/or marketplace 112 takes out its brokerage fee).

Regarding claim 9, Tiell-Looney discloses the system of claim 1, wherein the level of detail of the precision tier is associated with at least one of: a data set comprising multiple data items of a single type associated with one data source of the plurality of data sources, an average of multiple data items associated with one data source of the plurality of data sources, an average of multiple data items associated with multiple data sources of the plurality of data sources, and data items sharing at least one characteristic specified in the data request (see Tiell; [0022]; characteristics of the vehicle (e.g., temperature, fuel status, fluid status, etc.)).

Regarding claim 10, Tiell-Looney discloses the system of claim 1, wherein the data aggregation computer processor is adapted to modify the collected data items by at least one of: data aggregation, averaging multiple data items associated with a single data source, averaging multiple data items associated with multiple data sources, combining data items from multiple data sources of the plurality of data sources, removing information, supplementing data items with third-party data, and data translation (see Tiell; [0033]; the super-platform 108 may execute one or more modules that aggregate the data 104 to generate aggregate data. Data aggregation may aggregate data 104 associated with a single user of one or more platforms 102).

Regarding claim 14, Tiell-Looney discloses the system of claim 11, wherein the data aggregation computer processor is further adapted to arrange for at least a portion of the resource value to be provided to at least one data source (see Tiell; [0030]; the data 104 may be provided to the platform(s) 102 by the end-user 116).

Regarding claim 20, Tiell-Looney discloses the computer-implemented method of claim 16, wherein the precision tier is associated with a plurality of data items collected over a period of time (see Looney; [0055]; a communication between the system 100 and respective computing devices associated with one or more requesting entities can be established to provide the requested content (e.g., the output data 112). The output data 112 can be rendered in various levels of granularity (e.g., a viewing granularity). For example, the content can be initially provided at a high-level view and, based on one or more requests, certain portions of the output data 112 can be selected and rendered at a high-level of granularity (e.g., drill down into the content). The output data 112 can represent information (e.g., input data 110) gathered about the target entity over a large amount of time (e.g., can be captured over a lifetime of the individual, or at least a portion of the individual's life, such as school years, periods of employment, during leisure activities, or other times)).

Regarding claim(s) 11, and 16 do(es) not teach or further define over the limitation in claim(s) 1 and 3 respectively.  Therefore claim(s) 11 and 16 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 and 3 respectively.

Regarding claim(s) 15 and 17 do(es) not teach or further define over the limitation in claim(s) 5 and 2 respectively.  Therefore claim(s) 15 and 17 is/are rejected for the same rationale of rejection as set forth in claim(s) 5 and 2 respectively.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tiell (US 2017/0054611) in view of Looney et al. (US 2018/0232464) in view of Kurtz et al (US 2008/0294018).

Regarding claim 7, Tiell-Looney discloses the system of claim 1, wherein the collected data items are associated with demographic data, psychographic data, location data, telematic data, survey data, genetic data, credit score data, spending data, credit card data, bank account data, health data, media consumption data, or communication data, 
media consumption data includes at least one of television data, online data, application data, streaming data, advertising data (see Tiell; [0023]; Online services for streaming or otherwise delivering content over a network (e.g., the internet), such as video content, audio content (e.g., music), audio-visual content (e.g., films, television, etc.), games, graphics, images, or other media); and 
communication data includes at least one of telephone communication data, email communication data, social network communication data, and real world proximity data (see Tiell; [0022]; An in-vehicle (e.g., automotive) computer that is a component of a commercial or personal-use vehicle or otherwise in communication with a vehicle, the in-vehicle computer configured to collect telematics data, data regarding the operations (e.g., speed, braking, gas mileage, etc.) of the vehicle, characteristics of the vehicle (e.g., temperature, fuel status, fluid status, etc.), location information, environment information (e.g., temperature, air pressure, etc.), and so forth).
However, the prior art does not explicitly disclose wherein: health data includes at least one of heart rate data, activity data, sleep data, blood pressure data, glucose monitoring data, and insulin data.
Kurtz in the field of the same endeavor discloses techniques for monitoring the physiological conditions of one or more individuals in an unobtrusive ongoing manner, by using images acquired by one or more digital capture devices.  In particular, Kurt teaches the following:
wherein: health data includes at least one of heart rate data, activity data, sleep data, blood pressure data, glucose monitoring data, and insulin data (see Kurtz; [0013]; The medical kit can be equipped with various medical devices to measure vital signs, such as a blood glucose meter, a blood pressure measurement device, a blood oxygenation sensor, or an ECG module).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Kurtz in order to incorporate techniques for monitoring the physiological conditions of one or more individuals in an unobtrusive ongoing manner, by using images acquired by one or more digital capture devices.  One would have been motivated because Kurtz teachings enable the prior art an unobtrusive ongoing manner to monitor physiological conditions of one or more individuals.

Regarding claim(s) 19, do(es) not teach or further define over the limitation in claim(s) 7 respectively.  Therefore claim(s) 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 7 respectively.

Claims 4, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tiell (US 2017/0054611) in view of Looney et al. (US 2018/0232464) in view of Keen (US 2015/0347784).

Regarding claim 4, Tiell-Looney discloses the invention substantially, however the prior art does not explicitly disclose the system of claim 3, wherein the data aggregation computer processor is adapted to determine a privacy tier associated with the data request and data related to an identity of one of the plurality of data sources.
Kurtz in the field of the same endeavor discloses techniques for monitoring the physiological conditions of one or more individuals in an unobtrusive ongoing manner, by using images acquired by one or more digital capture devices.  In particular, Kurt teaches the following:
	wherein the data aggregation computer processor is adapted to determine a privacy tier associated with the data request and data related to an identity of one of the plurality of data sources (see Kurtz; Table 1 (between [0054-0055]; the privacy settings database 440 provides privacy settings that associate subject or user identification with the desired privacy levels for that individual.  For example, support for identification of known subjects, defining and associating privacy settings with individual subjects, defining how physiological data and assessments are output, stored, and, shared, subject identity, familial relationships, age, gender, ethnicity… etc).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Kurtz in order to incorporate techniques for monitoring the physiological conditions of one or more individuals in an unobtrusive ongoing manner, by using images acquired by one or more digital capture devices.  One would have been motivated because Kurtz teachings enable the prior art an unobtrusive ongoing manner to monitor physiological conditions of one or more individuals.
	However, the prior art does not explicitly disclose wherein the automatically calculated resource value is further based on the privacy tier.
	Keen in the field of the same endeavor discloses techniques for managing personal information collected by one or more external devices.  In particular, Keen teaches the following:
wherein the automatically calculated resource value is further based on the privacy tier (see Keen; [0029]; health information of a user may be considered extremely personal and/or confidential; thus, the user may be given the ability to protect or otherwise not share some of the heath information with some, any, or all of the third-party applications (even the ones that provided the health information to the first-party process initially). As such, each third-party application may be instructed to request authorization for accessing particular (or all) data types from the data interchange).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Keen to incorporate techniques for managing personal information collected by one or more external devices.  One would have been motivated because health and activity data continues to be considered extremely personal and often times confidential. As such, developers and device manufacturers continue to identify challenges when providing applications and/or devices for collecting and sharing a user's health information which the teaching of Keen addresses (see Keen; [0002]).

Regarding claim(s) 12-13 and 18, do(es) not teach or further define over the limitation in claim(s) 4 respectively.  Therefore claim(s) 12-13 and 18 is/are rejected for the same rationale of rejection as set forth in claim(s) 4 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451